Case 4:18-cv-00680-ALM-CAN Document 18 Filed 10/17/18 Page 1 of 1 PageID #: 86



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 CRAIG CUNNINGHAM,                                  §
                                                    §
                 Plaintiff,                         §     CIVIL ACTION NO. 4:18-CV-680-ALM-
 v.                                                 §                   CAN
                                                    §
 THE OLIVER LAW GROUP, PA, ET AL.,                  §
                                                    §
                 Defendants.                        §

                                              ORDER

        The Court has been advised that all claims in the above-styled civil action have been

 resolved. It is therefore ORDERED that, on or before November 16, 2018, the Parties shall

 submit to the Court all papers necessary for the closing of this case and its removal from the active

 docket of the Court. If such papers are not received by the Court by the scheduled deadline, the

 Court may order the Parties to appear at a hearing for the purpose of determining which party is

 responsible for the delay. Thereafter, the Court may enter such orders as are just and necessary to

 ensure prompt resolution of this case.

        IT IS SO ORDERED.

        SIGNED this 17th day of October, 2018.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE




 ORDER – Page Solo
